Citation Nr: 1606798	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-18 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and L. Z.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2013, the Veteran provided testimony at a video hearing. 

In February 2014, the Board remanded the claim for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, the evidence of record reveals current diagnoses of lumbar spondylosis and degenerative disc disease.  The Veteran contends that his back problems have continued since an in-service crush injury as well as a lifting injury in 1967.  The service treatment records show treatment for contusions of both thighs due to a crush injury in October 1966 and a September 1967 entry in which the handwriting is difficult to read but seems to indicate "chronic back pain lifting."

Of significance, in a June 2005 statement, a private physician reported that the Veteran related a "military accident back in 1967 at which time he flipped from a loaded trailer and severely injured his lower back."  Based on the Veteran's reported history, the private physician felt that the Veteran's herniated disc and/or spondylosis in his lumbar spine was more likely contributed to by his injury long ago.  

The Board remanded the claim in February 2014 for a VA examination and etiology opinion.  Significantly, the Board requested that the examiner review the entire record, to include consideration of the Veteran's lay statements of experiencing ongoing back pain since his in-service injuries. 

The Veteran underwent a VA examination in March 2014, however, the opinion did not substantially comply with the remand instructions.  The examiner provided a negative nexus statement.  In providing a rationale, the examiner provided a detailed reporting of the Veteran's pertinent medical history but did not adequately address the Veteran's reports of ongoing back pain.  Rather, the examiner noted the absence of ongoing treatment records shortly following the Veteran's back injuries in service and used the lack of such records for concluding that the Veteran's contentions "are overstated."  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination is inadequate where the examiner does not comment on the Veteran's reports, but instead relies on an absence of medical records to provide a negative opinion.  

In light of the above, this issue must once again be remanded for further VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the Veteran's low back disabilities.  If possible, the records review/opinion should be performed by someone who has not previously examined the Veteran. 

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.

In this regard, the examiner should note that the service treatment records reflect treatment for a crush injury in October 1966 and a September 1967 entry appears to indicate "chronic back pain lifting.  Moreover, a June 2005 letter from the private physician links the Veteran's low back disability to an in-service injury. 

The examiner must also consider the Veteran's contentions of experiencing chronic low back pain over the years.  These statements constitute evidence that must be addressed.  Specifically, the examiner must comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any currently diagnosed low back disability is related to the Veteran's period of active military service on any basis.  

In rendering an opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that a current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2015), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.
 
 2.  The AOJ must review the claims file and ensure that all the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall, 11 Vet. App. 268, 271 (1998). 
 
 3.  Once the above-requested development has been completed, readjudicate the claim.  If the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




